Citation Nr: 9929222	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran was on active service from July 1968 to June 
1970.  He died on July [redacted], 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (RO).  A notice of disagreement was 
received in June 1995.  A statement of the case was issued in 
October 1995, and the appellant's substantive appeal was 
received in January 1996.  The appellant (the veteran's son) 
is represented by the Military Order of the Purple Heart.

In March 1998 the Board remanded the case for the purpose of 
affording the appellant a hearing.  In a letter dated June 
11, 1998, the RO informed the appellant that his hearing 
would be held on August 4, 1998 at the Chicago RO.  However, 
a note in the file indicates that the appellant did not 
appear for his scheduled hearing.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1992; his death 
certificate lists the immediate cause of death as opiate 
and cocaine intoxication.

2. There is no medical evidence of a link between the opiate 
and cocaine intoxication which was the immediate cause of the 
veteran's death and a disability incurred in or aggravated by 
the veteran's period of active military service.



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board notes that service connection had not been 
established for any disability during the veteran's lifetime.  
The veteran's certificate of death indicates that he died in 
July 1992 of opiate and cocaine intoxication.  It appears 
from the appellant's statements that it is being claimed that 
the veteran's death was due to his wartime experiences in 
Vietnam.  During his lifetime, the veteran advanced claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) on several occasions, but all such claims 
were denied by the RO and in some instances by the Board.  

As noted earlier, the initial burden is on the appellant to 
present a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death.  For 
purposes of accomplishing this well-grounded analysis, the 
Board assumes for the sake of this analysis (but without 
otherwise deciding), that evidence of record would support a 
finding that a PTSD claim was not only well-grounded, but 
that a merits analysis would result in service connection for 
PTSD.  

Nevertheless, after reviewing the claims file, the Board is 
unable to find that there is medical evidence suggesting a 
link between the drug intoxication which resulted in the 
veteran's death and such assumed PTSD.  The death certificate 
did not list PTSD as being related to the cause of the 
veteran's death in any manner, nor is there any medical 
opinion of record suggesting such a nexus.  The medical 
records in the claims file do document psychiatric problems 
over the years, including PTSD, a personality disorder or 
disorders, and substance abuse.  However, whether a nexus 
exists between the cause of the veteran's death and PTSD is a 
medical question and must be addressed by trained medical 
personnel.  There is no such medical evidence of a nexus of 
record.  In fact, at least one private medical report in the 
claims file (dated October 15, 1987) which includes a medical 
opinion that the veteran's use of alcohol and possibly other 
drugs was not an essential feather of the veteran's PTSD.  

The Board understands the appellant's contentions and does 
not doubt his sincere belief that the veteran's death was 
somehow related to service.  However, there is no medical 
evidence of a link between the veteran's death and any 
disability incurred in or aggravated by such service.  The 
appellant as a layperson is not competent to offer an opinion 
regarding any medical causation leading to the veteran's 
death.  Espiritu, supra.  Because the record fails to 
demonstrate any medical evidence of any connection between 
the veteran's death and any disease or injury related to his 
military service, his claim of service connection for the 
cause of the veteran's death must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 

